 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
                              UNITED STATES DISTRICT COURT
14
                           SOUTHERN DISTRICT OF CALIFORNIA
15
16
     ENSOURCE INVESTMENTS LLC, a                             Case No.: 17-cv-00079-H-LL
17
     Delaware limited liability company,
18                                          Plaintiff,       ORDER GRANTING PLAINTIFF’S
                                                             MOTION TO CERTIFY
19   v.
20   MARK A. WILLIS,                                         [Doc. No. 253.]
21                                         Defendant.
22
23          On May 5, 2021, Plaintiff Ensource Investments LLC (“Plaintiff”) filed a motion to
24   certify the judgment in this case for registration in foreign districts pursuant to 28 U.S.C.
25   § 1963. (Doc. No. 253.) Defendant Mark A. Willis (“Defendant”) did not oppose the
26   motion. (Doc. No. 258.) The Court submitted the matter on June 3, 2021. (Doc. No. 261.)
27   For the following reasons, the Court grants Plaintiff’s motion to certify the judgment for
28   registration in a foreign district.

                                                         1
                                                                                     17-cv-00079-H-LL
 1                                            Background
 2         On February 4, 2020, this case proceeded to a jury trial. (Doc. No. 195.) On
 3   February 10, 2020, the jury returned a verdict in favor of Plaintiff against Defendant with
 4   respect to Plaintiff’s Rule 10b-5 Securities and Exchange Act claim, in the amount of
 5   $205,000, and the jury found in favor of Defendant with respect to Plaintiff’s intentional
 6   misrepresentation claim. (Doc. Nos. 204, 211.) On February 19, 2020, the Court entered
 7   judgment consistent with the jury’s verdict. (Doc. No. 222.) On March 19, 2020,
 8   Defendant appealed the judgment. (Doc. No. 230.) The appeal is currently pending in the
 9   Ninth Circuit. Defendant has not filed a supersedeas bond pursuant to Rule 62(b).
10         On May 5, 2021, Plaintiff filed the instant motion, asking the Court to certify the
11   Court’s judgment in this case for registration in the Southern District of Texas and any
12   other foreign jurisdiction where Defendant owns substantial assets. (Doc. No. 253.)
13   Plaintiff served the motion on Defendant as well as his counsel of record in this case. (Doc.
14   No. 253-3; Doc. No. 254.) Defendant did not timely oppose Plaintiff’s motion to certify
15   within the time frame set forth in the Local Rules.
16         As a result, on June 3, 2021, the Court ordered Plaintiff to serve Defendant’s
17   appellate counsel with the motion to certify by June 10, 2021. (Doc. No. 261 at 2.) The
18   Court then gave Defendant until June 17, 2021, to respond to or file a supersedeas bond.
19   (Id.) Plaintiff mailed a copy of its motion to certify to Defendant’s appellate counsel on
20   June 3, 2021. (Doc. No. 263.) Defendant still has not opposed Plaintiff’s motion or filed
21   a supersedeas bond.
22                                             Discussion
23         A district court’s judgment becomes enforceable ten days after entry. Fed. R. Civ.
24   P. 62(a). Where, as here, the judgment is pending appeal, “the judgment is only enforceable
25   in the district in which it was rendered, unless the judgment is ‘registered’ in another district
26   by court order.” Columbia Pictures Television, Inc. v. Krypton Broad. of Birmingham,
27   Inc., 259 F.3d 1186, 1197 (9th Cir. 2001). The registration process is set forth in 28 U.S.C.
28

                                                     2
                                                                                       17-cv-00079-H-LL
 1   § 1963.1 In short, § 1963 “permits a district court to issue an order certifying a judgment
 2   for registration [in another district] during the pendency of an appeal upon a finding of
 3   ‘good cause.’” Columbia Pictures, 259 F.3d at 1197. Good cause generally exists when
 4   there is “an absence of assets in the judgment forum, coupled with the presence of
 5   substantial assets in the registration forum.” Id. at 1197-98 (citations omitted).
 6          That is the case here. Earlier in this action, Defendant submitted a declaration
 7   claiming that he does not own any property in California, that he does not maintain a
 8   California bank account, and that he resides in Texas. (Doc. No. 8-3, Willis Decl. ¶¶ 8-
 9   10.) Additionally, Plaintiff filed a recent TransUnion report indicating that Defendant
10   owns a $1.9 million property located in the Southern District of Texas. (Doc. No. 260 at
11   28.) The report did not reveal that Defendant owns any assets in California. (Id.) As a
12   result, good cause exists to certify the Court’s judgment for registration in the Southern
13   District of Texas and other districts where Defendant owns substantial assets. See
14   Columbia Pictures, 259 F.3d at 1197-98; Rockin Artwork, LLC v. Bravado Int’l Grp.
15   Merch. Servs., Inc., No. C15-1492-JCC, 2017 WL 11437734, at *2 (W.D. Wash. Apr. 4,
16   2017) (allowing, upon a showing of good cause, registration of judgment in “any other
17   jurisdictions where [the defendant’s] assets may be found”); Brighton Collectibles, Inc. v.
18   Marc Chantal USA, Inc., No. 06-CV-1584 H (POR), 2009 WL 10674204, at *2 (S.D. Cal.
19   Aug. 17, 2009) (same).
20                                                   Conclusion
21          For the foregoing reasons, the Court grants Plaintiff’s motion to certify the judgment
22   for registration in a foreign district. The Court certifies the Court’s judgment in this case
23
24
25
     1
             In pertinent part, § 1963 provides the following: “A judgment in an action for the recovery of
26   money or property entered in any . . . district court . . . may be registered by filing a certified copy of the
     judgment in any other district . . . when the judgment has become final by appeal or expiration of the time
27   for appeal or when ordered by the court that entered the judgment for good cause shown. . . . A judgment
28   so registered shall have the same effect as a judgment of the district court of the district where registered
     and may be enforced in like manner.”

                                                           3
                                                                                                  17-cv-00079-H-LL
 1   for registration in any district where Defendant owns substantial assets, including the
 2   Southern District of Texas, pursuant to 28 U.S.C. § 1963.
 3         IT IS SO ORDERED.
 4   DATED: June 21, 2021
 5
                                                 MARILYN L. HUFF, District Judge
 6                                               UNITED STATES DISTRICT COURT
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 4
                                                                              17-cv-00079-H-LL
